Case 3:18-cr-00031-RLY-MPB Document 48 Filed 09/06/19 Page 1 of 1 PageID #: 126



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 3:18-cr-00031-RLY-MPB
                                               )
JOHN P. HONNIGFORD,                            ) -01
                                               )
                           Defendant.          )


                                   SCHEDULING ORDER


       The court SETS a change of plea hearing for SEPTEMBER 30, 2019, at 11:00

 a.m. The defendant is ordered to appear, with counsel, before the Honorable Richard L.

 Young, Judge, in room 301 of the Federal Building, 101 NW M.L. King, Jr., Blvd.,

 Evansville, Indiana 47708.



 SO ORDERED this 6th day of September 2019.




 Distributed Electronically to Registered Counsel of Record
